Case 3:14-cr-00175-WHA Document 956-56 Filed 12/31/18 Page 1 of 2




       EXHIBIT DDD
       Case 3:14-cr-00175-WHA Document 956-56 Filed 12/31/18 Page 2 of 2



CA L FI RE NE WS RE L E A S E
 on



California Department of Forestry and Fire Protection
                CONTACT:      Michael Mohler                  RELEASE
                              Deputy Director                    DATE:      October 9, 2018
                              Phone: (619) 933-2357
                              calfire.dutypio@fire.ca.gov




  CAL FIRE Investigators Determine the Cause of the Cascade Fire


 Sacramento – After a thorough investigation, CAL FIRE has determined the Cascade
 Fire which occurred during the October 2017 Fire Siege was started by sagging power
 lines coming into contact during heavy winds.

 No violations of the Public Resources Code were found by CAL FIRE.

 The Cascade Fire in Yuba County, started on the evening of October 8 and burned a
 total of 9,989 acres, destroying 264 structures and resulted in four civilian fatalities and
 one firefighter injury.

 A high wind event in conjunction with the power line sag on two conductors caused the
 lines to come into contact, which created an electrical arc. The electrical arc deposited
 hot burning or molten material onto the ground in a receptive fuel bed causing the fire.
 The common term for this situation is called “line slap” and the power line in question
 was owned by the Pacific Gas and Electric Company.

 The investigative report has been forwarded to the Yuba County District Attorney.

 In total, the October 2017 Fire Siege involved more than 170 fires and burned at least
 245,000 acres in Northern California. Approximately 11,000 firefighters from 17 states
 and Australia helped battle the blazes.

 CAL FIRE investigators were dispatched to the fires last year and immediately began
 working to determine their origin and cause. CAL FIRE investigators continue to
 investigate the Tubbs Fire and will release the report once it is completed.

 Californians are encouraged to remain vigilant and prepared for wildfire. For more
 information on how to be prepared, visit www.readyforwildfire.org or www.fire.ca.gov.

                                            ###
